DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Arguments
Applicant’s arguments with regarding the URL being provided as a “watermark” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding plural AV elements in a single CDM have been previously addressed.  See the Advisory Action of 12/31/2020 and the Interview Summary of 12/22/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US Pub No. 20170111692 in view of Kim et al., US Pub No. 20130271653.

As to claim 1 An discloses a receiver apparatus comprising:
circuitry (Fig. 30) configured to:
receive a digital broadcast signal ([0463]);
acquire control information for controlling transmission of history information related with a viewing history of content that is transmitted by the digital broadcast signal, the control information including an uniform resource locator (URL) of a history information server ([0762]-[0763] – the URL of a usage report server is obtained via a service signaling message.  This is control information, as it controls where the history information is transmitted); and 
generate the history information ([0762]), the generated history information including a plurality of audio visual (AV) elements included in a single consumption data message (CDM), each AV element describing information corresponding to a different service ([0688]-[0689], [0721], [0772] – plural AV elements are provided in a batch of usage reports.  This batch of reports is a data message reporting user consumption, i.e. a CDM), each AV element including a broadcast stream identification that uniquely identifies a broadcast stream (Fig. 55-56 and their description show a consumption data message for a plurality of AV elements.  [0690]-[0691], [0782], [0786] – the usage report identifies channel, time, and program viewed, thus uniquely identifies the broadcast stream that was viewed).
An discloses sending the URL of the history information server as a trigger ([0763]) but fails to disclose that the URL of a history information server is provided as a watermark.
However, in an analogous art, Kim discloses providing trigger information, such as a URL of server, as a watermark embedded in video content ([0756]-[0759]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of An with the teachings of Kim.  The skilled artisan would have been motivated to make such a modification in order to ensure that the content usage is properly reported, regardless of whether the content is copied or redistributed (see Kim [0743]).  Providing the history server URL as a watermark would ensure that a user device always receives this URL.

As to claim 2 An discloses that the circuitry is further configured to:
generate the history information which includes information about a start time and an end time of reproduction of the content ([0690]-[0691], [0697]-[0698]); and
upload the history information to the history information server via a broadband communication based on the URL ([0762]), wherein
[0710]-[0711]).

As to claim 3 An discloses that the circuitry is further configured to:
generate the history information which includes information about a start time and an end time of reproduction of the content ([0690]-[0691], [0697]-[0698]); and
upload the history information to the history information server based on the URL ([0762]), wherein
the history information further includes component information which includes a component start time and a component end time of reproduction of at least one component (Fig. 56).

As to claim 4 An discloses that the component information further includes component path information which indicates an acquisition path of the at least one component ([0729] – service ID indicates the acquisition path of the component).

As to claim 5 An discloses that the component path information indicates whether the at least one component is acquired via the digital broadcast signal or broadband communication ([0642], [0729]).

As to claim 6 An discloses that the circuitry is further configured to:
generate the history information which includes information about a start time and an end time of reproduction of the content ([0690]-[0691], [0697]-[0698]); and
upload the history information to the history information server via a broadband communication based on the URL ([0762]), wherein
the history information includes information about the reproduced content (Fig. 55-56 and their description).

As to claim 7 An discloses that the circuitry is further configured to receive signaling information that is a Usage Report Table (URT) which controls recording or transmission of the history information ([0673]-[0675] – the receiver creates and populates (thus receives) the usage report table shown in Fig. 55-56).

As to claim 8 An discloses that the signaling information is transmitted according to a MPEG Media Transport (MMT) protocol ([0590]).

As to claim 9 An discloses that the history information is the single CDM and the single CDM indicates a protocol version of the single CDM ([0677]-[0678]).

As to claims 10, 14, and 18 see rejection of claim 1.  The independent claims 10, 14, and 18 are rejected under the same grounds of rejection as described in the rejection of claim 1.

As to claims 11-13 see rejection of claims 2-4, respectively.
As to claims 15-17 see rejection of claims 2-4, respectively.
As to claims 19-20 see rejection of claims 2-3, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423